This cause came on for further consideration upon the filing of an application for reinstatement on November 1, 1996, by respondent, Gladys F. Burkhart, Attorney Registration No. 0022735, last known address in Crestline, Ohio.
The court comes now to consider its order of March 5,1996, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with credit for the suspension of her license on November 12,1993, in In re Burkhart (1993), 67 Ohio St.3d 1499, 622 N.E.2d 648, and further ordered that prior to her reinstatement she must make restitution and complete her probation, and in no case be reinstated prior to November 1, 1996. Upon consideration thereof, the court finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Gladys F. Burkhart be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Burkhart (1996), 75 Ohio St.3d 188, 661 N.E.2d 1062.
Mover, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.